     Case: 19-1239                  Document: 00713372838                 Filed: 02/21/2019        Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                     Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                           Phone: (312) 435-5850
             Chicago, Illinois 60604                                                 www.ca7.uscourts.gov




 February 21, 2019



By the Court:


                                         VALENTINA L. O'CONNOR,
                                         Plaintiff - Appellant

 No. 19-1239                             v.

                                         ARTHUR R. WRIGHT, JR., et al.,
                                         Defendants - Appellees

  Originating Case Information:

 District Court No: 1:15-cv-08066
 Northern District of Illinois, Eastern Division
 District Judge Ruben Castillo


Upon consideration of the MOTION TO DISMISS DUPLICATE APPEAL, filed on
February 19, 2019, by Pro Se Appellant Valentina O'Connor,

IT IS ORDERED that this case is DISMISSED, pursuant to Federal Rule of Appellate
Procedure 42(b).




 form name: c7_FinalOrderWMandate(form ID: 137)
